DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 – 3 and 6 – 17 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest art of record Bruning et al. (US 2004/0078903), herein after called Bruning, discloses   a base polymeric material (base polymer PET), an electrically polarisable entities (carbon black CB), and a dielectric heating susceptor comprising: polymeric material  different from the base polymeric material  and having a higher dielectric loss factor than the base polymeric material (polyvinylidine Florid PVDF),  wherein the base polymer PET is coextruded with the dielectric susceptor PVDF and wherein the 2.43 wt% of the polarisable entity CB is contained in a masterbatch of the  polyvinylidine Florid PVDF as claimed in the independent claim 1. Bruning failed to teach that both the electrical polarisable entities CB and the dielectric heating susceptor (polyvinylidine Florid PVDF) are dispersed in the base polymer PET in a discreet phase forming multiple phase morphology. Claims 2 – 3 and 6 – 17 are allowed because they directly or indirectly depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DILNESSA BELAY whose telephone number is (571)272-3136. The examiner can normally be reached 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DILNESSA B BELAY/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JUSTIN C DODSON/Primary Examiner, Art Unit 3761